Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 22, 2014

The Court of Appeals hereby passes the following order:

A15D0171. DAVID GRAHAM v. THE STATE.

      David Graham filed an extraordinary motion for new trial, which the trial court
denied on September 26, 2014.        On November 26, 2014, Graham filed this
application for discretionary appeal. We lack jurisdiction.
       An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Graham filed his application 61 days after entry of
the order he seeks to appeal. Therefore, his application is untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            12/22/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.